Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161835(69)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                     SC: 161835                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 345954
                                                                     St. Clair CC: 18-001241-FC
  THERESA MARIE GAFKEN,
             Defendant-Appellant.
  ___________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation for her application for leave to appeal is GRANTED. The 61-page application
  submitted on August 11, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 14, 2020

                                                                               Clerk